Mr. Justice Dickey delivered the opinion of the Court: A majority of this court hold that the limitation to five years, in the statute in question, has reference to the time within which a valid assessment may be made. The meaning and object of the legislation was to charge the land in question with its share of the expense of making the improvement in question, to be ascertained by assessment, and the term of five years was allowed for the making a valid assessment. A valid assessment, once made, was a lien, and could only be discharged by payment of the assessment. This statute was intended to charge the land at once for an unascertained amount, to be fixed by assessment. The only effect of this five years limitation is, that the amount must be fixed and. limited to a specific amount within five years; otherwise the land should be discharged. The amount, when fixed, was to remain a charge till paid. The five years limitation was made ■for cases of an abortive effort at assessment, involving the necessity of a new assessment, and has no reference to the case of a first valid assessment. The judgment must be reversed, and the cause remanded for judgment against the lands for the assessments in question. Judgment reversed.